Interim Decision #2856

MATTER OF BARSAI

In Visa Petition Proceedings
CIN N 4855
Decided by Regional Commissioner March 2, 1981
(1) A business firm which is a branch of a foreign government qualifies as an "affiliate"
within the meaning of section 101(a)(15)(L) of the Immigration and Nationality Act, 8
U.S.C. 1101(a)(15)(L), so long as the requisite business affiliation exists between the
foreign firm and the petitioning United States firm.
(2) An employee of a foreign firm, even a firm which is a branch of a foreign government,
can qualify as an intra-company transferee within the meaning of section 101(a)(16)(L)
of the Act.
ON BEHALF OP PbililONER:

Judith G. Landt
2800 Prudential Plaza
Chicago, Illinois 60601

This matter is before me on appeal from the District Director's decision of August 5, 1980, denying the petition to classify the beneficiary as
an intra-company transferee under section 101(a)(15)(L) of the Immigration and Nationality Act, 8 U.S.C. 1101(a)(15)(L), as amended. The
appeal will be sustained.
The petitioner, a Delaware corporation with its principal place of
business in Columbus, • Ohio, is , engaged in the sale and service of
Hungarian-made X-ray equipment and medical products. 'It has three
full-time employees and a gross annual income of $500,000. The petitioner is a wholly-owned subsidiary of a Hungarian firm which serves as
supplier to the petitioner. The beneficiary is a 51-year-old native and
citizen of Hungary who has been employed by the petitioner's Hungarian

parent firm for the last 30 years. During the past 6 years he has served
as chief executive of the firm's development department for X-ray
equipment. The petitioner seeks to employ the beneficiary as its corporate president at a salary of at least $35,000 per year.
An intra-company transferee is defined by section 101(a)(15)(L) of the
Act as:
an alien who, immediately preceding the Wm of his application for admission into the
United States, has been employed continuously for one year by a firm or corporation or
other legal entity or an affiliate or subsidiary thereof and who seeks to enter the United

13

Interim Decision. #2856
States temporarily in order to continue to render his services to the same employer or a
subsidiary or affiliate thereof in a capacity that is managerial, executive, or involves
specialized knowledge.. .

It is undisputed that the beneficiary has the requisite 1 year continuous employment abroad and is coming to the United States to render his
executive and managerial services to the petitioner. However, the District Director determined that the petitioner's Hungarian parent firm is
owned and operated by the Hungarian Government thus making the
beneficiary an employee of the Hungarian Government. The District
Director concluded that the "L-1" classification was not designed to
include employees for foreign governments- and, therefore, he denied
the petition.
The District Director's analysii fails to recognize the form of commercial activity conducted within a communist, economic, and political
System. Generally, ownership of the means of production in a communist system is held by the country's central government. Nevertheless,
the record shows that the direction and management of such enterprises
are primarily conducted independently from the government; they constitute separate legal persons which are free to operate in a basically
profit-maximizing manner. Even if it could be said that the petitioner's
Hungarian parent is nothing more than a branch of the Hungarian
Government, this would not belie the fact that it remains the legal and
whole owner of the petitioning corporation, thereby creating the requisite business affiliation between the two. In any event, the fact that
business organizations in communist-bloc countries exist in a somewhat
different formal and theoretical structure is no reason for refusing to
bring these bona fide commercial firms within the provisions of section
101(a)(I5)(L) of the Act. Indeed, the situation here presents the very
type of personnel interchange, cross-fertilization of ideas, and fostering
of international trade which, in part, the statute was intended to promote.
Based upon the foregoing, I find that the petitioner and the beneficiaves Hungarian employer possess the requisite affiliation and that
the beneficiary qualifies as an eligible transferring executive/managerial
employee within the meaning of the statute. Accordingly, the District
Director's decision will be reversed and petition approved.
ORDER The appeal is sustained and the petition approved.

14

